DETAILED ACTION   

Election/Restriction
1.	Applicant’s election with traverse of Group I, claims 1-13 is acknowledge. The traversal is on the ground(s) that “no unreasonable search and examination burden exists because a search
would likely yield a limited number of references for examination. Therefore, the search and examination burden is not an undue burden”. These are not found persuasive because referring to the restriction requirement set forth in the Office Action, it clearly shows that the alternative method proposed by the examiner would be distinct from the process claimed. Applicant did not show the alternate method was incorrect. Additionally, the search is not coextensive as evidenced by the different fields of search for the process and product as cited in the previous restriction requirement. Furthermore, Applicant has not provided a convincing argument that the materially different processes would not be suitable in producing the claimed device. It is clear that the examination of the device and method would be an undue burden.  Therefore, the election requirement is made final.

Claim Objections
2.	Claims 1, 2, 6, 10 are objected to because of the following informalities:
          In claim 1, lines 12, 13 “the width of the auxiliary structures” should be changed to “a width of the auxiliary structures” because it lacks of antecedent basis.
In claim 1, lines 14, 15 “the distance between adjacent auxiliary structure” should be changed to “a distance between adjacent auxiliary structure” because it lacks of antecedent basis.
In claim 2, lines 1 - 3, “portions of each optical device and the auxiliary region have the device gap and the auxiliary gap that are auxiliary critical dimension to each other” is unclear as to whether it is being referred to “portions of each optical device and the auxiliary region have the device gap and the auxiliary region has the auxiliary gap that are auxiliary critical dimension to each other”
In claims 6, 10, line 2 “the same material” should be changed to “a same material” because it lacks of antecedent basis.

Appropriate correction is required.


Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1 – 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhu et al. (2011/0293884).
With regard to claim 1, Zhu et al. disclose a device (for example, see fig. 2), comprising: at least one optical device (referred to as “100C” by examiner’s annotation shown in fig. 2 below; for example, see paragraph [0029]) having one array of nanostructures (102) disposed on or integral with a surface of a substrate (100), each of the nanostructures (102) having: a device critical dimension defined by a width of the nanostructures (102), the device critical dimension is about less than 1000 nanometers (for example, see paragraph [0023]); and 
a device gap (referred to as “100C1” by examiner’s annotation shown in fig. 2 below) defined as a distance between adjacent nanostructures (102); and 
an auxiliary region (referred to as “100A” by examiner’s annotation shown in fig. 2 below) defined by an intermediate region (referred to as “100B” by examiner’s annotation shown in fig. 2 below) disposed around a periphery of each optical device (100C), the auxiliary region (100A) having one array of auxiliary structures (102) disposed on or integral with the surface of the substrate (100); 
each of the auxiliary structures (one of nanostructures 102, forming in the auxiliary region 100A, is one of the auxiliary structures) having: an auxiliary critical dimension defined by the width of the auxiliary structures (the width of the auxiliary structures = the width of the nanostructures 102 forming in the region 100A); and 
an auxiliary gap (referred to as “100A1” by examiner’s annotation shown in fig. 2 below) defined as a distance between adjacent auxiliary structures (nanostructures 102, forming in the auxiliary region are adjacent the auxiliary structures).

    PNG
    media_image1.png
    463
    651
    media_image1.png
    Greyscale






With regard to claim 2, Zhu et al. disclose portions (104 or 106) of each optical device (100C) and the auxiliary region (100A) have the device gap (100C1) and the auxiliary gap (100A1) that are auxiliary critical dimension to each other. (the two adjacent three-dimensional nano-structures 102 are substantially equidistantly arranged. Therefore, the auxiliary gap (100A1) that are auxiliary critical dimension; for example, see paragraph [0024]).
With regard to claim 3, Zhu et al. disclose the portions (106) of each optical device (100C) and the auxiliary region (100A) have the device critical dimension (width of portions 106 in device 100C) less than the auxiliary critical dimension (dimension of portions 104 in the auxiliary region 100A).
With regard to claim 4, Zhu et al. disclose the portions (104) of each optical device (100C) and the auxiliary region (100C) have the device critical dimension (dimension of gap 100C1) substantially equal to the auxiliary critical dimension (dimension of gap 100A1).
With regard to claim 5, Zhu et al. disclose at least of the nanostructures or the auxiliary structures comprise silicon nitride (for example, see paragraphs [0028]; [0034]).
With regard to claim 6, Zhu et al. disclose the nanostructures (102) and the auxiliary structures (auxiliary structures made of structure 102) consist of substantially a same material.
With regard to claims 7 - 9, Zhu et al. disclose a device (for example, see fig. 2), comprising: at least one optical device (referred to as “100C” by examiner’s annotation shown in fig. 2 below; for example, see paragraph [0029]) having one array of nanostructures (102) disposed on or integral with a surface of a substrate (100), each of the nanostructures (102) having: a device critical dimension defined by a width of the nanostructures (102), the device critical dimension is about less than 1000 nanometers (for example, see paragraph [0023]); and 
a device gap (referred to as “100C1” by examiner’s annotation shown in fig. 2 below) defined as a distance between adjacent nanostructures (102); and 
an intermediate region (referred to as “100B” by examiner’s annotation shown in fig. 2 below) surrounding each optical device (100C), the intermediate region (100B) exposing the surface of the substrate (100) corresponding to an exposed distance (referred to as “b1” by examiner’s annotation shown in fig. 2 below) between an auxiliary region (100A) of the substrate (100) and each optical device (100C),
 the auxiliary region (100A) having a dark-field mask (mask 108, fig. 4 functioning as a dark-field mask) disposed on the surface of the substrate. Moreover, applicant’s claims do not distinguish over Zhu et al. reference regardless of the process used to form the dark-field mask is at least one of a photoresist or hardmask disposed over an auxiliary structure disposed on the surface of the substrate wherein the hardmask includes at least one of chromium (Cr), silver (Ag), silicon nitride (Si.sub.3N.sub.4), silicon dioxide (SiO.sub.2), titanium nitride (TiN), or carbon (C) containing materials because only the final product is relevant, not the process of making such as “a dark-field mask forming in the auxiliary region”.
Note that a "product by process" claim is directed to the product per se, no matter how actually made, because a dark-field mask has been removed in the final structure as shown in 3F of Applicant. In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Fitzgerald, 205 USPQ 594, 596 (CCPA); In re Marosi et al., 218 USPQ 289 (CAFC); and most recently, In re Thorpe et al., 227 USPQ 964 (CAFC, 1985) all of which make it clear that it is the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that, as here, an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or not.  Note that Applicant has burden of proof in such cases, as the above case law makes clear.


    PNG
    media_image2.png
    507
    659
    media_image2.png
    Greyscale



With regard to claim 10, Zhu et al. disclose the nanostructures (102) and the auxiliary structures (auxiliary structures made of structure 102) consist of substantially a same material.
With regard to claim 11, Zhu et al. disclose the exposed distance (b1) between the auxiliary region (100A) of the substrate and each optical device (100C) is constant.

With regard to claim 12, Zhu et al. disclose the exposed distance (b1 shown in fig. 2below) between the auxiliary region (100A) of the substrate and each optical device (100C) is varied.

    PNG
    media_image3.png
    512
    664
    media_image3.png
    Greyscale


With regard to claim 13, Zhu et al. disclose at least of the nanostructures comprise silicon nitride (for example, see paragraphs [0028]; [0034]).

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN N TRAN whose telephone number is (571) 272 - 1923.  The examiner can normally be reached on 8:30-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571) 272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAN N TRAN/
Primary Examiner, Art Unit 2826